                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

                                              Clerk's Minutes
                                  Before the Honorable James O. Browning


CASE NO. CR 19-77 JB                             DATE: July 26, 2019

TITLE: USA v. Michael Nissen

COURTROOM CLERK: C. Bevel                        COURT REPORTER: J. Bean

COURT IN SESSION: 10:49AM-11:58AM                TOTAL TIME: 1 HR 09 MIN

TYPE OF PROCEEDING: 24 MOTION to Dismiss for Lack of Jurisdiction , 25 MOTION to
Dismiss Indictment. Pretrial Conference.

COURT RULING: Court denies will not rule on 24 Motion to Dismiss for Lack of Jurisdiction,
Court denies 25, Motion to Dismiss Indictment

ATTORNEYS PRESENT FOR PLAINTIFF(S):              ATTORNEYS PRESENT FOR DEFENDANT(S):
 Paul Mysliwiec                                   Jack Mkhitarian, Kenneth Gleria


PROCEEDINGS:

10:49am       Court in session, counsel enters appearances, defendant present in custody.

10:49am       Mr. Mkhitarian addresses Motion 24, does not wish to argue now, defendant has

received some discovery regarding charges indictment.

10:52am Mr. Mysliwiec responds.

10:56am       Court can say there is no challenge to the jurisdiction at this time. Court will convert

to a motion for directed verdict.

10:56am       Mr. Mysliwiec responds, may wish to file further briefing matter, accepts court’s

direction to consider as a motion for directed verdict.

11:00am       Court turns to 25 MOTION to Dismiss Indictment.

11:01am       Mr. Mkhitarian indicates matter not yet ready for decision.

11:09am Mr. Mysliwiec responds.
The Honorable James O. Browning                  -Page 1-                               Clerk’s Minutes
11:11am       Court will deny Motion to Dismiss Indictment, Doc. 25. Counsel can address it again

at the time for motions for directed verdicts.

11:13am       Court granted Motion to continue trial to August 5, granted 12 days, did not see

justification for continuance of 14 days and starting trial in the middle of the week.

11:15am Mr. Mysliwiec responds. Has other hearing, but could move them.

11:15am       Mr. Mkhitarian and Mr. Gleria indicate they wish to begin August 6th, believe trial

will be 2 days.

11:16am       Mr. Mysliwiec requests jury selection begin at 1:30.

11:17am       Court concerned with beginning in the afternoon. Court requests counsel refile

motion and request one additional day.

11:18am       Court will inform jury that this is a 2 day trial, and ask about their schedule on 6th and

7th. Counsel to be here at 8:30, jury present at 9:00am.

         Closings after jury is instructed.

         Court to prepare preliminary instructions, to be provided to counsel, will include note

         taking by jury.

         Questions by jury are fine.

11:26am       Court addresses counsel regarding jury instructions.

11:27am Mr. Mkhitarian responds.

         Court will set 14 – 2 alternates. Alternates to be kept under charge.

         Court will run traditional schedule. 8:30, lunch break and see how things are going by

         end of the day.

         Opening statements at beginning: Government: 15 minutes, defendant 15 minutes

         Voir Dire: Government 20 minutes, defendant 20 minutes.

         Closing statements: Government 20 minutes, 20-40 minutes


The Honorable James O. Browning          -Page 2-                                Clerk’s Minutes
         Court puts burden on everyone to ensure that defendant is present in courtroom prior to

         bringing jury in. USMS does not see any issues regarding defendant being unrestrained

         during trial but will verify with supervisor.

         Exhibits: Deadline for filing: July 31, objections by Friday August 2nd. Government

         numbers, defendant letters.

         Witnesses: deadline same as for exhibits.

         No issues on discovery at this time. No evidentiary issues at this time.

         Jury instructions sent to defendant by 31st, any that cannot be agreed to by Friday 2nd.

11:41am        Court imposes deadline of August 1 for any more Motions in Limine, responses by

Friday August 2nd.

11:42am        Mr. Mysliwiec indicates no Daubert issues unless T-Mobile records become issues.

Mr. Mkhitarian agrees.

11:46am        Court can have hearing in the afternoon of August 5 if necessary.

11:46am        Court indicates northern part of state for jury pool. Case description will be

indictment. Proposed voir dire, end of business on 31st, objections by Friday 2nd.

11:50am        Court will use JERS for evidence presentation.

11:53am Mr. Mysliwiec addresses Court regarding defendant’s participation in bench

conferences.

11:53am        Court indicates typically does not happen, unless counsel get back this Court and

brief issue.

11:55am        Court can pre-admit exhibits prior to trial so counsel can use during openings, if

counsel agree.

11:58am Counsel have nothing further.

11:58am Court in recess.


The Honorable James O. Browning                  -Page 3-                               Clerk’s Minutes
